198 S.E.2d 465 (1973)
19 N.C. App. 253
William O. TROTTER t/a Trotter Electrical Construction Company
v.
Gene W. HEWITT and wife, Jane A. Hewitt.
No. 7310DC474.
Court of Appeals of North Carolina.
August 22, 1973.
Certiorari Denied October 2, 1973.
*466 Thompson & Lynn by Dan Lynn, Raleigh, for plaintiff.
Reynolds, Farmer & Russell by E. Cader Howard, Raleigh, for defendants.
Certiorari Denied by Supreme Court October 2, 1973.
BROCK, Judge.
Plaintiff excepts to most of the findings of fact and conclusions of law in the trial court's judgment. The court's findings of fact are conclusive if supported by any competent evidence, and judgment supported by such findings will be affirmed, even though there is evidence to the contrary. Brooks v. Brooks, 12 N.C. App. 626, 184 S.E.2d 417. Findings of fact made by the court which resolve conflicts in the evidence are binding on appellate courts. Lane v. Honeycutt, 14 N.C.App. 436, 188 S.E.2d 604. After a scrutiny of the record, we find that the trial court's findings of fact are supported by competent evidence and that the conclusions of law in the judgment are supported by the findings of fact.
Plaintiff also contends that the trial judge failed to find facts specially in that he failed to find all the facts involved in this action. In our view this contention is without merit. Rule 52(a) of our Rules of Civil Procedure provides in part: "In all actions tried upon the facts without a jury or with an advisory jury, the court shall find the facts specially and state separately its conclusions of law thereon. . . ." "The Rule does not place a severe burden upon the trial judge, for he `need only make brief, definite, pertinent findings and conclusions upon the contested matters' . . ." 5A, Moore, Federal Practice Par. 52.06 (2nd ed. 1948), p. 2705. "And the court need not find on every issue requested, but a finding of such essential facts as lay a basis for the decision is sufficient." Id., at Par. 52.06[1], p. 2713. The plaintiff argues for more specificity than is required.
Plaintiff also contends that some of the findings of fact are actually conclusions of law. In particular, plaintiff argues in his brief that the finding of fact that plaintiff contracted with defendants on 6 April 1972 to do certain electrical work is a conclusion of law. The parties stipulated at pretrial conference that a contract was entered into between plaintiff and defendants on 6 April 1972. Assuming that this finding of fact should be labeled a conclusion of law, plaintiff has suffered no prejudice. We hold that the trial court made sufficient findings of fact and separately stated his conclusions of law so as to comply with Rule 52 and afford proper appellate review. *467 These assignments of error are overruled.
Plaintiff excepts to the allowance of certain testimony by employees of defendant, who worked in the building in question, as to difficulties with the electrical system. These witnesses testified to problems with the electrical system observed from their everyday use. Their testimony concerned defects they had encountered in their use of the electrical system, e. g., if foot heater and photocopy machine were on at same time, the circuit would blow and lights go out. This testimony was properly allowed. These assignments of error are without merit.
We have carefully examined plaintiff's other assignments of error and find them to be without merit.
No error.
VAUGHN and BALEY, JJ., concur.